DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing”. Note that paragraph [0032] of the specification discloses the nucleotide sequence 
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kivioja et al (Nature Methods 9(1):72-74 (2012)) in view of Mortazavi et al (Nature Methods 5(7):621-628 (2008)) and Loose et al (Nature Methods 13(9): 751-754 (2016)).
1 and 12, Kivioja disclosed:
preparing a set of unique molecular identifier (UMI)-based molecules associated with a set of target nucleic acid sequences;
facilitating generation a set of tagged nucleic acid molecules based on the set of UMI-based molecules and a set of nucleic acid molecules corresponding to the set of target nucleic acid sequences, wherein each tagged nucleic acid molecule of the set of tagged nucleic acid molecules comprises:
a UMI region comprising a set of random "N" bases, wherein each random "N" base is selected from any one of an "A" base, a "G" base, a "T" base, and a "C" base;
and a target region corresponding to a target nucleic acid sequence of the set of target nucleic acid sequences

Kivioja also implicitly disclosed:
determining a comparison between a first set of sequence regions and a second set of sequence regions, wherein the first set of sequence regions comprises a first UMI region and a first target region of a sequenced tagged nucleic acid molecule of the set of tagged nucleic acid molecules, and wherein the second set of sequence regions comprises a second UMI region and a second target region of a tagged nucleic acid molecule of the set of tagged nucleic acid molecules

This is because Kivioja taught that for the mRNA-Seq method, both the attached random sequence and the target sequence would be taken into account (as well as the position in the target to which the label sequence had been attached), and as stated above, each UMI would be counted only once. In order to do this, a comparison would have to be made (how would one know whether a particular UMI had been counted before, unless the UMI was compared to the previously observed UMIs?).
Kivioja’s attachment of UMIs is an improvement on the basic RNA-Seq technique, which was essentially the technique of determining the level of expression of a gene by “counting” the number of sequence reads corresponding to RNA transcripts from that gene, as described, for example, by Mortazavi (page 621, right column, last paragraph): “A simpler and potentially more comprehensive way to measure transcriptome composition and to discover new exons or genes is by direct ultra-high-throughput sequencing of cDNA…The resulting sequence reads are individually mapped to the source genome and counted to obtain the number and density of reads corresponding to RNA from each known exon, splice event or new candidate gene.”
As Kivioja disclosed at page 73 (left column, last paragraph): “Unlike read-counting methods that are inherently limited by error introduced during amplification, the UMI method can be made more accurate by increasing sample size and sequencing depth.” When Kivioja counted total reads (i.e. not taking into account the UMI, but simply counting the number of reads corresponding to a particular gene), he noted “amplification bias that resulted in loss of accuracy”, whereas using UMIs (i.e. counting the number of unique UMIs) “resulted in much higher correlation between the samples” (page 74, right column, first full paragraph). 

With regard to claims 1, 11 and 12, Loose taught a method of single molecule sequencing (i.e. nanopore sequencing), in which a sequence read generated in real time from a molecule being sequenced was compared to a reference sequence (abstract). Based on the identity of an initial set of sequenced bases, if the molecule was not of interest, the voltage across the nanopore could be reversed to reject the molecule from the nanopore (thus, stopping the sequencing of that molecule); see page 751, left column, last full paragraph.
Loose explicitly contemplated applying the technique to “counting applications for RNA-seq” (page 754, right column, lines 6-9).
With regard to claims 10 and 20, Loose referred to this technique as “Read Until” (page 751, left column, last full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply Loose’s “Read Until” approach (which utilizes nanopore sequencing, thus is a single-molecule sequencing technique) to Kivioja’s “mRNA-Seq”. For one thing, Loose expressly suggested using this approach in the context of RNA-Seq. In addition, the approach (being based on nanopore sequencing) enabled “real-time data analysis” (see Loose, page 751, left column, first sentence of last full paragraph). In addition, since Kivioja’s mRNA-Seq only counted each unique UMI once, using Loose’s “Read Until” method would have allowed one to identify whether a molecule currently being sequenced had already been “counted” (by comparing the “label sequence” and the initial set of sequenced bases of the target region of a molecule being sequenced to molecules that had previously been sequenced), in which case sequencing of the redundant molecule could be 
In modifying Kivioja’s method to use Loose’s “Read-Until” nanopore sequencing platform, one would have arrived at claims 1, 10, 11, 12 and 20. Once would also have arrived at claims 2 and 15, since one would have to compare the sequence of the “label sequence” (the claimed UMI) and the adjacent target sequence of the molecule being sequenced to those of the molecules sequenced earlier in order to know whether that label sequence/target combination had already been counted so as to reject the molecule being sequenced as redundant (i.e. where there was a match with an earlier sequenced molecule).
It would also have been obvious to “store” the sequences of previously sequenced molecules, and to “retrieve” those stored sequences for comparison to later sequenced molecules, as recited in claim 3. Otherwise, no such comparison would be possible. If one does not retain the information regarding an earlier sequenced molecule, how could one compare later molecules to it?
With regard to claim 4, Loose noted that nanopore sequencing was a “real-time” analysis (page 751, left column, first sentence of last full paragraph).
With regard to claims 5 and 13, Kivioja stated that each unique UMI would be counted once (page 72, right column, line 9). Thus, the “defined limit” would be “1”.
With regard to claim 6, Kivioja determined 410 (i.e. 10 base random label; see figure 3) unique UMI regions.
With regard to claim 14, Kivioja’s whole idea is precisely to determine an absolute count (see title, for example) of the number of molecules of a given species (e.g. RNA molecules corresponding to only once. Thus, Kivioja uses a count “based on” the defined limit of “1”. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kivioja et al (Nature Methods 9(1):72-74 (2012)) in view of Mortazavi et al (Nature Methods 5(7):621-628 (2008)) and Loose et al (Nature Methods 13(9): 751-754 (2016)) as applied to claims 1-6, 10-15 and 20 above, and further in view of Borodina et al (US 2015/0354000).
The teachings of Kivioja, Mortazavi and Loose have been discussed. These references did not teach or suggest the limitations of claims 17 and 18.
Borodina taught (paragraph 0001): “When sequencing is used for the analysis of composition of nucleic acid mixtures with a large dynamic range of concentrations of individual components, the reliability of results differs significantly for abundant and rare components. This is a common problem for studying of transcriptomes and for analysis of biodiversity by sequencing of environmental and clinical samples. We suggest a method of analysis which allows adjusting the reliability of results individually for each component of the nucleic acid mixture in a highly reproducible manner: Controllable Oligonucleotide-Based Ratio Adjustment (COBRA). The method is based on using locus-specific oligonucleotides to change the relative abundance of individual components of nucleic acid mixture before sequencing.”
An example of this is shown in figure 10B:

    PNG
    media_image1.png
    579
    301
    media_image1.png
    Greyscale

As shown, the library is prepared where the sample is divided into two portions. One portion is amplified only with primers for the “rare” targets and the other portion is amplified only with primers for the “abundant” targets. With regard to claim 17, this constitutes “at least one amplification process…for balancing a set of amplicons associated with underrepresented nucleic acid molecules and overrepresented nucleic acid molecules in the set of nucleic acid molecules”. As can be seen from the figure, the output is balanced with regard to the “rare” and “abundant” loci. With regard to claim 18, it is noted that in each of the two portions, one subset of nucleic acid molecules is amplified, and the other is not. For example, in the first portion, the rare targets are amplified, whereas the abundant targets are not. Thus, in this portion, the rare targets are the “PCR-amplified subset of nucleic acid molecules”, and the abundant targets are a “PCR-independent subset of nucleic acid molecules”. In the second portion, the opposite is true.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined teachings of Kivioja, Mortazavi and Loose by balancing the abundance of targets in the sequencing library, as taught by Borodina, prior to tagging, so “reliability of analysis of rare transcripts would increase” (Borodina, paragraph 0012).

Claims 1-8, 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (PLOS ONE 12(1):e0169431, January 4, 2017) in view of Loose et al (Nature Methods 13(9): 751-754 (2016)), and as evidenced by Hong et al (Acta Pharmaceutica Sinica B 4(4):258-265 (2014)).
With regard to claims 1, 112 and 12, Hoshino disclosed:
preparing a set of unique molecular identifier (UMI)-based molecules associated with a set of target nucleic acid sequences;
facilitating generation a set of tagged nucleic acid molecules based on the set of UMI-based molecules and a set of nucleic acid molecules corresponding to the set of target nucleic acid sequences, wherein each tagged nucleic acid molecule of the set of tagged nucleic acid molecules comprises:
a UMI region comprising a set of random "N" bases, wherein each random "N" base is selected from any one of an "A" base, a "G" base, a "T" base, and a "C" base;
and a target region corresponding to a target nucleic acid sequence of the set of target nucleic acid sequences
See page 3, line 5: “For absolute quantification of 16S rRNA gene, we introduced 65,536 random-sequence barcodes on the 5’ ends of primers used for single-primer (SPE), such that every target 16S rRNA gene would be stochastically labeled with a random tag.”
See also figure 1, left side, illustrating the process of tagging the target 16S rRNA gene sequences with the random tag, indicated as “N8” (this corresponds to the claimed “UMI”).
Hoshino also implicitly disclosed:
determining a comparison between a first set of sequence regions and a second set of sequence regions, wherein the first set of sequence regions comprises a first UMI region and a first target region of a sequenced tagged nucleic acid molecule of the set of tagged nucleic acid molecules, and wherein the second set of sequence regions comprises a second UMI region and a second target region of a tagged nucleic acid molecule of the set of tagged nucleic acid molecules

This is because Hoshino taught “the absolute copy number of each target DNA sequence can be counted based on the incorporated random tags for each phylotype” (page 3, line 9). See also page 6, line 5 under “Analysis of mock microbial communities”: “The number of RBT [random barcode tags] was counted after sorting of the qSeq results by phylogeny…”. In order to count the number of different barcodes associated with each different target, one would have to compare the sequence of the random barcode to other sequenced molecules in order to determine whether that barcode had already been counted. In addition, one would have to compare the sequence of the target region with the sequences of other target regions from other molecules in order to sort the results by phylogeny.
Hoshino did not employ “single molecule sequencing”, nor did Hoshino stop sequencing a tagged molecule based on a comparison between “the first set of sequence regions” (e.g. of a molecule previously sequenced) and “the second set of sequence regions” (e.g. of another molecule currently being sequenced).
With regard to claims 1, 11 and 12, Loose taught a method of single molecule sequencing (i.e. nanopore sequencing), in which a sequence read generated in real time from a molecule being sequenced was compared to a reference sequence (abstract). Based on the identity of an initial set of sequenced bases, if the molecule was not of interest, the voltage across the nanopore could be reversed to reject the molecule from the nanopore (thus, stopping the sequencing of that molecule); see page 751, left column, last full paragraph.
Loose explicitly contemplated applying the technique to “counting applications for RNA-seq” (page 754, right column, lines 6-9).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply Loose’s “Read Until” approach (which utilizes nanopore sequencing, thus is a single-molecule sequencing technique) to Hoshino’s sequence-based counting method. For one thing, Loose expressly suggested using this approach in the context of RNA-Seq, which like Hoshino, is a sequence-based counting technique. In addition, the approach (being based on nanopore sequencing) enabled “real-time data analysis” (see Loose, page 751, left column, first sentence of last full paragraph). In addition, since Hoshino’s method only would only require the sequence of the barcode and an initial set of bases thereafter to determine whether that particularl molecule had already been counted, using Loose’s “Read Until” method would have allowed one to identify whether a molecule currently being sequenced had already been “counted” (by comparing the barcode sequence and the initial set of sequenced bases of the target region of a molecule being sequenced to molecules that had previously been sequenced), in which case sequencing of the redundant molecule could be stopped by rejecting that molecule from the nanopore, allowing sequencing of another molecule to commence. The application of Loose’s “Read Until” approach to Hoshino’s method would have made the process more efficient by focusing the sequencing process on detecting and counting “novel” barcodes and reducing redundant sequencing of molecule having barcodes that had already been counted.
In modifying Hoshino’s method to use Loose’s “Read-Until” nanopore sequencing platform, one would have arrived at claims 1, 10, 11, 12 and 20. Once would also have arrived at claims 2 and 15, since one would have to compare the sequence of the barcode (the claimed UMI) and the adjacent target sequence of the molecule being sequenced to those of the molecules sequenced earlier in order to 
It would also have been obvious to “store” the sequences of previously sequenced molecules, and to “retrieve” those stored sequences for comparison to later sequenced molecules, as recited in claim 3. Otherwise, no such comparison would be possible. If one does not retain the information regarding an earlier sequenced molecule, how could one compare later molecules to it?
With regard to claim 4, Loose noted that nanopore sequencing was a “real-time” analysis (page 751, left column, first sentence of last full paragraph).
With regard to claims 5 and 13, since Hoshino only needed to count each unique barcode/target combination once, the “defined limit” would be “1”.
With regard to claim 6, Hoshino determined 48 (i.e. 8 base random label; see first paragraph of “Method Overview”, page 3) unique barcodes.
With regard to claim 7, Hoshino determined counts associated with microorganisms in a sample. See for example Table 1.
With regard to claim 8, by using Loose’s “Read Until” approach to reject further sequencing of molecules that were identical to ones already sequenced and counted, this modification to Hoshino’s method would inherently improve detection and counting of underrepresented molecules. This is because the more abundant molecules are likely to encounter the nanopore by chance. Rejecting those molecules would allow the less abundant molecules more opportunities to encounter the nanopore and be sequenced. 
With regard to claim 14, Hoshino’s whole idea is precisely to determine an absolute count (see page 3, line 5, for example) of the number of molecules of a given species (16S rRNA genes) based only once. Thus, Hoshino uses a count “based on” the defined limit of “1”.
With regard to claim 16, the “UMI-based molecules” used by Hoshino were primers comprising a portion specific to the 16S rRNA gene, to which the random barcode was attached. See figure 1 and Table 3.
With regard to claim 19, Hoshino sequenced the 16S rRNA gene. This sequence is associated with antibiotic resistance, as evidenced by Hong who taught that aminoglycosides target the 16S rRNA (page 259, section 2.1). Hong noted that a mutations in the 16S rRNA resulted in resistance to streptomycin (page 259, section 2.1.1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (PLOS ONE 12(1):e0169431, January 4, 2017) in view of Loose et al (Nature Methods 13(9): 751-754 (2016)), as evidenced by Hong et al (Acta Pharmaceutica Sinica B 4(4):258-265 (2014)) as applied to claims 1-8, 10-16, 19 and 20 above, and further in view of Ottesen et al (BMC Microbiology 13:114 (2013)).
The teachings of Hoshino, Loose and Hong have been discussed. Hoshino was studying a microbiome and thus analyzed 16S rRNA. Hoshino did not analyze 18S rRNA targets in addition to 16S rRNA. 
Ottesen studied a different microbiome: that of tomato plants. See Abstract: Results: “DNA was amplified for targeted 16S and 18S rRNA genes and sheared for shotgun metagenomic sequencing.”
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to apply the method suggested by the combined teachings of Hoshino, Loose and Hong to studying other types of microbiomes, such as that studied by Ottesen, thereby involving sequencing of both 16S and 18S rRNA. One would have been motivated to do so since it is obvious when improvements are made in one field of endeavor (microbiomes of beach sand, paddy field soil, biofilm and hot springs; see Hoshino page 7, last paragraph) to apply them to other fields (microbiomes of plants, such as the tomato of Ottesen); see MPEP 2143 (I), rationale (F). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (PLOS ONE 12(1):e0169431, January 4, 2017) in view of Loose et al (Nature Methods 13(9): 751-754 (2016)), as evidenced by Hong et al (Acta Pharmaceutica Sinica B 4(4):258-265 (2014)) as applied to claims 1-8, 10-16, 19 and 20 above, and further in view of Borodina et al (US 2015/0354000).
The teachings of Hoshino, Loose and Hong have been discussed. These references did not teach or suggest the limitations of claims 17 and 18.
Borodina taught (paragraph 0001): “When sequencing is used for the analysis of composition of nucleic acid mixtures with a large dynamic range of concentrations of individual components, the reliability of results differs significantly for abundant and rare components. This is a common problem for studying of transcriptomes and for analysis of biodiversity by sequencing of environmental and clinical samples. We suggest a method of analysis which allows adjusting the reliability of results individually for each component of the nucleic acid mixture in a highly reproducible manner: Controllable Oligonucleotide-Based Ratio Adjustment (COBRA). The method is based on using locus-specific oligonucleotides to change the relative abundance of individual components of nucleic acid mixture before sequencing.”
An example of this is shown in figure 10B:

    PNG
    media_image1.png
    579
    301
    media_image1.png
    Greyscale

As shown, the library is prepared where the sample is divided into two portions. One portion is amplified only with primers for the “rare” targets and the other portion is amplified only with primers for the “abundant” targets. With regard to claim 17, this constitutes “at least one amplification process…for balancing a set of amplicons associated with underrepresented nucleic acid molecules and overrepresented nucleic acid molecules in the set of nucleic acid molecules”. As can be seen from the figure, the output is balanced with regard to the “rare” and “abundant” loci. With regard to claim 18, it is noted that in each of the two portions, one subset of nucleic acid molecules is amplified, and the other is not. For example, in the first portion, the rare targets are amplified, whereas the abundant targets are not. Thus, in this portion, the rare targets are the “PCR-amplified subset of nucleic acid molecules”, and the abundant targets are a “PCR-independent subset of nucleic acid molecules”. In the second portion, the opposite is true.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined teachings of Hoshino, Loose and Hong by balancing the abundance of targets in the sequencing library, as taught by Borodina, prior to tagging, so “reliability of analysis of rare transcripts would increase” (Borodina, paragraph 0012).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites:
“determining a comparison between a first UMI region and a second UMI region, wherein the first UMI region is of a sequenced tagged nucleic acid molecule of the set of tagged nucleic acid molecules, and wherein the second UMI region is of a tagged nucleic acid molecule of the set of tagged nucleic acid molecules; set of sequence regions and a second set of sequence regions, wherein the first set of sequence regions comprises a first UMI region of a sequenced tagged nucleic acid molecule of the set of tagged nucleic acid molecules, and wherein the second set of sequence regions comprises a second UMI region and a second target region of a tagged nucleic acid molecule of the set of tagged nucleic acid molecules”.
The underlined portion of this passage is unintelligible. It appears to result from editing during claim drafting. The Examiner presumes that Applicant’s intent is presented in the non-underlined portion of the passage, which is similar to the corresponding passage of claim 1, but does not require comparing the “target regions” in addition to the UMI regions.
As claims 12-20 depend from claim 11, they are rejected for the same reason.

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 11 differs from claim 1 only in omitting the step of preparing the set of UMI-based molecules, omitting the description of “tagged nucleic acid molecules” as comprising the UMI region and the target region, and only requiring comparison of the UMI regions, rather than the UMI regions and target regions. Claim 12 brings in the latter two features.
        2Claim 11 differs from claim 1 only in omitting the step of preparing the set of UMI-based molecules, omitting the description of “tagged nucleic acid molecules” as comprising the UMI region and the target region, and only requiring comparison of the UMI regions, rather than the UMI regions and target regions. Claim 12 brings in the latter two features.